Citation Nr: 1536058	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral inflammatory arthritis of the feet claimed as gout, to include as secondary to service-connected diabetes mellitus (diabetes).

2. Entitlement to service connection for blepharitis of the right eye, to include as secondary to service-connected diabetes.

3. Entitlement to service connection for heart disease, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes and posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and secondary to service-connected diabetes and PTSD.

5. Entitlement to service connection for hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to an effective date earlier than January 12, 2012 for the award of a 70 percent  disability rating for service-connected PTSD with dysthymic, generalized anxiety, and obsessive compulsive disorders and alcohol dependence.

8. Entitlement to an effective date earlier than January 12, 2012 for the grant of a total disability based upon individual unemployability (TDIU).

9. Entitlement to an effective date earlier than January 12, 2012 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

10. Entitlement to an effective date earlier than January 12, 2012 for the award of service connection for pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye.

11. Entitlement to an initial disability rating in excess of 10 percent for service-connected pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye.

12. Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS).

13.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

14. Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

15. Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities.

16.  Whether a February 5, 2009 rating decision that assigned a 20 percent disability rating for peripheral neuropathy of the right lower extremity and a 20 percent disability rating for peripheral neuropathy of the left lower extremity contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  He was awarded the Combat Action Ribbon.

The Veteran's claims are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2012 and April 2014.

In May 2014, the Veteran requested documents under the Freedom of Information Act (FOIA).  See also June 2014 FOIA Request.  In August 2014, he requested copies of VA medical records (VAMRs) from the Upstate New York Health Care System.  In February 2015, the RO provided the Veteran with a copy of all the documents added to the claims file since the fulfillment of the last document request.  The Veteran's FOIA requests are satisfied.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

All of the claims, with the exception of entitlement to an effective date earlier than January 12, 2012 for the award of service connection for pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye, are addressed in the REMAND section of this decision and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran initially submitted a claim of entitlement to service connection for an eye condition on January 12, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to January 12, 2012 for the award of service connection for pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective date earlier than January 12, 2012 for the award of service connection for pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye

The Veteran contends that an earlier effective date of service connection for his eye disorder is warranted.  He has not advanced any arguments in support of this appeal.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.   

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.   If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.

Here, the RO established an effective date of service connection for the Veteran's eye disorder of January 12, 2012.  There is no claim of record, formal or informal, for an eye disorder prior to this date.  The Veteran submitted a claim for service connection for several disabilities on August 20, 2008, but he made no mention of an eye disorder at that time.  See VA Forms 21-4138 and 21-526, received on August 20, 2008.  As the Veteran separated from service in September 1969, the effective date cannot be one day after such separation, since no claim was filed within one year of service separation.  Even if medical evidence shows the presence of an eye disorder prior to January 12, 2012, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Accordingly, entitlement to an effective date of service connection for pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye earlier than January 12, 2012 is denied.  Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Finally, because the outcome of this claim is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, the notice and assistance provisions of the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(d).  Moreover, because this is a "downstream issue" arising from a grant of service connection, any notice errors were moot.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).


ORDER

An effective date earlier than January 12, 2012 for the award of service connection for pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye is denied.


REMAND

The Veteran claims that an effective date prior than January 12, 2012 is warranted for the 70 percent disability rating assigned for service-connected PTSD.  The basis for his claim is that a February 5, 2009 rating decision that awarded an initial 30 percent rating for his PTSD contained clear and unmistakable error.  See Notice of Disagreement, dated August 30, 2012.  The RO has not yet adjudicated this matter.  As entitlement to an earlier effective date is dependent in part on the resolution of the CUE claim, the Board must defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  On remand, the RO must adjudicate the CUE claim.

Likewise, the claims for entitlement to an effective date earlier than January 12, 2012 for the grant of a TDIU and basic eligibility for DEA under 38 U.S.C. Chapter 35 are inextricably intertwined with the claim for an earlier effective date for the 70 percent rating assigned for PTSD; therefore, they are also deferred pending adjudication of the CUE claim.

With respect to the claims for higher ratings for IBS, peripheral neuropathy of the bilateral lower extremities, and pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye; entitlement to SMC based on loss of use of the lower extremities; and service connection for hearing loss and tinnitus, in a Statement of the Case dated September 26, 2014, the RO noted that it had reviewed the Veteran's electronic VA healthcare system records dated from May 2008 through the date of that decision, i.e., September 26, 2014.  However, only VA treatment records dated through December 2013 have been associated with the claims folder and Virtual file.  In addition, the earliest VA treatment records associated with the claims folder are dated in May 2008, but a December 2011 statement from the Veteran suggests that he may have begun his treatment at VA in 2007.  Therefore, his complete VA treatment records must be obtained on remand.  As such, he should also be afforded additional VA examinations to assess the current severity of his service-connected IBS, peripheral neuropathy of the bilateral lower extremities, and pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye.

Further, in the event that VA treatment records dated prior to May 2008 are obtained, they may have a bearing on the claim for CUE in the February 5, 2009 rating decision concerning the assignment of 20 percent ratings for peripheral neuropathy of the right and left lower extremities.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

The Veteran's claims of entitlement to service connection for bilateral arthritis of the feet, blepharitis of the right eye, a heart disorder, and hypertension must also remanded for further development, to include obtaining new VA opinions.

The March 2012 VA examination report is not sufficient to make an informed decision on the issue of entitlement to service connection for bilateral inflammatory arthritis of the feet.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran's claim of entitlement to service connection for arthritis of the feet was originally framed as a claim for service connection for gout.  See January 2012 Claim.  The examiner found that the Veteran was diagnosed as having bilateral inflammatory arthritis of the feet and was not diagnosed as having gout.  She opined that the Veteran's claimed disability (gout) did not relate to service, to include as secondary to service-connected diabetes, because he lacked a current diagnosis.  See March 2012 VA Examination Report.  Remand is required to obtain a supplemental medical opinion concerning the Veteran's inflammatory arthritis of the feet.

The March 2012 VA examination report is also not sufficient to make an informed decision on the Veteran's claim of entitlement to service connection for blepharitis of the right eye.  See Barr, 21 Vet. App. at 312.  The examiner noted that the Veteran had recently been diagnosed as having blepharitis affecting the right eye and stated that  his blepharitis was not due to his diabetes mellitus.  She failed to opine as to whether the Veteran's diagnosed blepharitis relates to service on a direct basis or was aggravated by his diabetes mellitus.  Remand is required for an additional opinion.

The March 2012 VA examiner failed to opine as to whether the Veteran's diagnosed heart disease relates to service; it is therefore not sufficient to make an informed decision on the claim of entitlement to service connection for a heart disorder.  See Barr, 21 Vet. App. at 312.  The examiner observed that a May 2008 angiogram revealed non-ischemic cardiomyopathy, but did not opine as to whether this disability relates to service, to include in-service herbicide exposure.  See January 2012 Claim (claiming service connection for a heart disorder on a direct and secondary basis).  Remand is necessary to obtain a supplemental medical opinion as to whether the Veteran's heart disability is due to in-service herbicide exposure, or was caused or aggravated by his service-connected diabetes and/or PTSD.  See September 2012 Notice of Disagreement.  In addition, clarification is required as to whether the Veteran suffers from ischemic heart disease, as a May 2008 2 D ECHO showed very mild CAD.  The Veteran's recent records from Mount St. Mary's Hospital and Buffalo General Medical Center should also be obtained, as he provided releases for these records in October 2012.

Finally, the March 2012 examiner failed to opine as to whether the Veteran's hypertension relates to service on a direct basis.  January 2012 Claim (claiming service connection for hypertension on a direct and secondary basis); see Barr, 21 Vet. App. at 312.  The VA examiner found that the Veteran was diagnosed as having hypertension in the 1980s and that his hypertension is less likely than not due to service-connected PTSD.  The issue is remanded to obtain a supplemental medical opinion as to whether the Veteran's hypertension relates to service, to in-service herbicide exposure, or was caused or aggravated by his service-connected diabetes.  See September 2012 Notice of Disagreement.  In addition, as the Veteran reported being diagnosed as having hypertension in the 1980s, his records of this treatment should be obtained.  

The case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include any archived records, from the Buffalo and Niagara Falls treatment facilities, dated from January 2007 to May 2008 and from December 2013 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from all medical care providers that treated him for hypertension in the 1980s.

3.  Make arrangements to obtain the Veteran's complete treatment records Mount St. Mary's Hospital and Buffalo General Medical Center, dated from August 2012 forward.

4.  After efforts to obtain any VA treatment records dated from January 2007 to May 2008 have been completed, adjudicate the issue of whether the February 5, 2009 rating decision that awarded an initial 30 percent rating for PTSD contained clear and unmistakable error.  The Veteran should be notified of this decision and of his appellate rights.

5.  After the above records have been obtained (instructions 1, 2, and 3), return the claims file to the examiners who performed the March 2012 VA examinations and obtain addendum opinions, as follows:

Inflammatory arthritis of the feet

a) The examiner must opine as to whether the Veteran's inflammatory arthritis of the feet had its clinical onset during active service or is related to any incident in service.

b) If the opinion requested above is negative, the examiner must opine as to whether the Veteran's inflammatory arthritis of the feet was either (i) caused by, or (ii) aggravated bu (permanently worsened) by his service-connected diabetes.

Blepharitis of the right eye

a) The examiner must opine as to whether the Veteran's blepharitis of the right eye had its clinical onset during active service or is related to any incident in service, to include herbicide exposure.

b) If the opinion requested above is negative, the examiner must opine as to whether the Veteran's blepharitis of the right eye was either (i) caused by, or (ii) aggravated by (permanently worsened) by his service-connected diabetes.  In providing this opinion, the examiner must acknowledge the information referenced by the Veteran's representative that he stated shows that diabetes is a risk factor for blepharitis.  See www.med.nyu.edu/content?ChunkIID=12013; of the New York Langone Medical Center, last reviewed by Eric L. Berman, M.D. (cited on page 3 of the August 30, 2012 statement from the Veteran's attorney).

Heart disease

a) The examiner must identify all of the Veteran's heart disorders.  The examiner should specifically determine whether or not the Veteran suffers from ischemic heart disease.  In make this determination, the examiner must consider the May 2008 VA 2D ECHO that showed very mild CAD.

b) With respect any non-ischemic heart disease, the examiner must opine as to whether the it had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

c) If the answer to (b) is negative, the examiner must opine as to whether any non-ischemic heart disease was either (i) caused by, or (ii) aggravated by (permanently worsened) by the Veteran's diabetes and/or PTSD.

Hypertension

a) The examiner must opine as to whether the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include in-service herbicide exposure.

b) If the above opinion is negative, the examiner must opine as to whether the Veteran's hypertension was either (i) caused by, or (ii) aggravated by (permanently worsened) by his diabetes and/or PTSD.

If any of the examiners determine that an additional examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate VA examination(s).

The examiners must provide comprehensive reports, which include a complete rationale for each opinion and conclusion reached.

6.  Schedule the Veteran for VA examinations to determine the severity of his peripheral neuropathy of the right and left lower extremities; irritable bowel syndrome, and pseudophakia with vitreous degeneration of the left eye and incipient cataracts of the right eye; as well as any examination required to address his claim for loss of use of the lower extremities.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

7.  Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


